14-4420-cr
United States v. Walsh
14-4420-cr
United States v. Walsh

                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 26th day of April, two thousand sixteen.

PRESENT:            AMALYA L. KEARSE,
                    JOSÉ A. CABRANES,
                    DENNY CHIN,
                                 Circuit Judges.


UNITED STATES OF AMERICA,

                           Appellee,

                           v.                                     No. 14-4420-cr

STEPHEN WALSH,

                           Defendant-Appellant.*

FOR THE UNITED STATES OF AMERICA:                             JESSICA A. MASELLA (Anna M. Skotko, on
                                                              the brief), Assistant United States
                                                              Attorneys, for Preet Bharara, United States
                                                              Attorney for the Southern District of New
                                                              York, New York, NY.

FOR DEFENDANT-APPELLANT:                                      SARITA KEDIA, Sarita Kedia Law Offices,
                                                              New York, NY.


     *
         The Clerk of Court is instructed to amend the caption of this appeal as indicated above.

                                                     1
14-4420-cr
United States v. Walsh
                                                             Marc Fernich & Jonathan Savella, Law
                                                             Office of Marc Fernich, New York, NY.

       Appeal from the November 19, 2014 judgment of the United States District Court for the
Southern District of New York (Miriam Goldman Cedarbaum, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        Defendant-appellant Stephen Walsh (“Walsh”) appeals from the District Court’s November
19, 2014 judgment, which was signed on November 18, 2014, and which imposed a principal
sentence of 240 months’ imprisonment. The District Court’s written judgment followed an identical
oral sentence that it imposed during an October 29, 2014 sentencing hearing.

        The crux of Walsh’s argument on appeal is that the District Court “arrest[ed] the October 29
[sentencing] hearing and invit[ed] a plea withdrawal motion . . . [,] only to pronounce the ultimate
sentence weeks later via electronic docket entry,” thereby “infring[ing] . . . [his] fundamental rights”
under the Fifth and Sixth Amendments to the United States Constitution and Rule 43(a) of the
Federal Rules of Criminal Procedure “that sentence be imposed in open court, in the presence of
the accused, his counsel and any spectators that wish to attend.” Def.’s Br. 8–9.

         We find Walsh’s argument unpersuasive. The transcript of the October 29 sentencing
hearing establishes beyond any doubt that Walsh was, in fact, sentenced in open court on that date,
and not, as he claims, “in camera” on November 19, when judgment was formally entered. See A-61
(“[A]t this time, I sentence you . . . to 20 years in prison. To be followed by three years of supervised
release.”); A-62 (requiring that Walsh stand, and stating again, “I sentence you to 20 years in prison
to be followed by three years of supervised release”). That the District Court may have mistakenly
implied that it had the authority to entertain a post-sentencing motion to withdraw Walsh’s guilty
plea, see Fed. R. Crim. P. 11(e) (“After the court imposes sentence, the defendant many not withdraw
a plea of guilty . . . , and the plea may be set aside only on direct appeal or collateral attack.”), does
not change that fact.

                                           CONCLUSION

       We have considered all of Walsh’s arguments on appeal and found them to be without merit.
Accordingly, the November 19, 2014 judgment of the District Court is AFFIRMED.

                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk




                                                    2